Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/15/2021 has been entered. The applicant has amended the claims. Objections to the specification and drawings have been overcome by amendment, and the objections are withdrawn. The prior 112(b) rejection of claim 18 has been overcome by amendment and the rejection is withdrawn.  Prior remaining grounds of rejection are maintained. 

Status of Claims
Claim 18 is amended. Claims 1-18 remain for examination, wherein claim 1 being the independent claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 10-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US-20040258949-A1, hereinafter Honda).
Regarding claim 1, Honda teaches the plated layer of a galvanized steel sheet with metallographic structures containing Al, Zn, MgZn2, Mg2Si and a ternary eutectic of Al, Zn and MgZn2 ([0008]). Honda further teaches a broad composition ([0007]) with overlapping ranges of Al, Mg, Si, and Zn and impurities.  Honda teaches further optional elements with broad ranges ([0008]) with Ca, Co, Cu and Mn overlapping the claimed ranges; and ranges within the claimed ranges of Cr, Ti, and Ni.
The phase and compositional limitations of the instant claim are compared with the broad range of Honda and Honda No. 6 in the table below.

Instant Claim 1
Honda Broad Range
Honda No. 6 (Table 4)
Plating layer Composition (wt.% )


Zn
more than 44.90 to less than 79.90
---
---
Al
more than 15 to less than 35
2 to 19
15
Mg
more than 5 to less than 20
1 to 10
5
Ca
0.1 to less than 3.0
0.01 to 0.5*
0.05
Si
0 to 1.0
0.001 to 2
0.45
B
0 to 0.5
---
---
Y
0 to 0.5
---
---
La
0 to 0.5
---
---
Ce
0 to 0.5
---
---
Cr
0 to 0.25
0.0001 to 0.2*
---
Ti
0 to 0.25
0.0001 to 0.2*
---
Ni
0 to 0.25
0.001 to 0.2*
---
Co
0 to 0.25
0.01 to 0.3*
---
V
0 to 0.25
---
---
Nb
0 to 0.25
---
---
Cu
0 to 0.25
0.1 to 10*
---
Mn
0 to 0.25
0.01 to 0.5*
---
Sr
0 to 0.5
---
---
Sb
0 to 0.5
---
---
Pb
0 to 0.5
---
---

0 to 20.0
---
---
Bi
0 to 2.0
---
---
In
0 to 2.0
---
---
Fe
0 to 5.0
---
---
impurities
Balance


Zn and unavoidable impurities
---
Balance
Balance
Zn-Al-Mg alloy layer (area fraction):


MgZn2
45 to 75
present
present
MgZn2+Al
not less than 70
present
present
Zn-Al-MgZn2
0 to 5
present
present
Elemental Groupings and summations (Wt.% ): 


Group A: Y+La+Ce
0 to 0.5
0
0
Group A + Ca:Ca +(Y+La+Ce)
0.1 to less than 3.0
0.01 to 0.5
0.05
Group B: Cr+Ti+Ni+Co+V+Nb+Cu+Mn
0 to 0.25
0 to 11.4
0
Group C: Sr+Sb+Pb
0 to 0.5
0
0
Group D: Sn+Bi+In
0 to 20.00
0
0

*are optional elemental ranges 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda teaches hot dip galvanized layer composition inventive example No. 6: Zn-15Al-5Mg-0.05Ca-0.45Si having phases of Al, Mg2Si, MgZn2 and a ternary eutectic of Al, Zn and MgZn2 (pg. 7, table 4, No. 6) which are within the claimed ranges of Zn and impurities, and Si; and close enough for Al and Mg. In this case, the prior art values of 15 wt.% Al and 5 wt.% Mg are considered close enough to the claimed range endpoints of more than 15 wt.% Al and more than 5 wt.% Mg.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.

With regards to grouping elements into groups A, B, C and D, and the total contents of group A, group B, group C, group D and group A with Ca, Honda is silent. However one of ordinary skill in the art at the date of filing would be able to derive from the chemical composition of Honda broad range that the total content of groups A, C and D are 0 wt.% meeting the limitation; group A + Ca ranges from 0.01 to 0.5 wt.% which overlaps the claimed range; and group B ranges from 0 to 11.4 wt.% which encompasses the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda No. 6 has none of the elements of groups A-D meeting the summation limitations of groups A-D. For the sum of group A + Ca, Honda No. 6 is 0.05 wt.% which is close enough to the claimed range. In this case, the prior art value 0.05 wt.% of group A + Ca is considered close enough to the claimed range endpoint of 0.1 wt.%. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
With regards to the limitation of “a Zn- Al-Mg alloy layer, wherein, in a cross-section of the Zn-Al-Mg alloy layer, an area fraction of MgZn2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%”, Honda does not describe the percentages of phases 
The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
The “Zn- Al-Mg alloy layer, wherein, in a cross-section of the Zn-Al-Mg alloy layer, an area fraction of MgZn2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%,” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Regarding claim 2, Honda teaches the plated layer of a galvanized steel sheet with metallographic structure Mg2Si ([0008]) which meets the limitation.
Regarding claims 4 and 10, Honda teaches 2 to 19% of Al ([0007]) which overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.

It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Applicant is directed toward MPEP 2144.05.
Regarding claims 5 and 11, with regards to the total contents of group A, group B, group C, and B, Honda is silent. However one of ordinary skill in the art at date a filing would be able to derive from the chemical composition of Honda broad range that B, Group A, and Group C are 0 wt.% meeting the conditional limitation of “in a case in which the plating layer contains B, group A, or group C”.
Honda broad range having Group B ranging from 0 to 11.4 wt.% encompasses the claimed range. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Alternatively, Honda No. 6 has none of the elements of group A, group B, and group C nor B meeting the conditional limitations.
Regarding claims 7 and 17,the limitation of the claims “wherein the total content of elements selected from the element group D ranges from 0.05% to 20% by mass in a case in which the plating layer contains elements selected from the element group D; and the Zn-Al-Mg alloy layer contains at least one intermetallic compound phase selected from the group consisting of Mg2Sn phase, Mg3Bi2 phase, and Mg3In phase” is interpreted to mean that 
The broad range of Honda and Honda No. 6 both lack elements in group D meeting the claimed limitations. 
Regarding claim 8, Honda is silent about a “plating layer contains an Al-Fe alloy layer between the steel product and the Zn-Al-Mg alloy layer”. However Honda appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
The “plating layer contains an Al-Fe alloy layer between the steel product and the Zn-Al-Mg alloy layer” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Claims 6, 13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Honda as applied to claim 1 above, and further in view of Komatsu et al. (US-20030072963-A1, hereinafter Komatsu).
Regarding claims 6, 13 and 15-16,Honda is silent about “the Zn-Al-Mg alloy layer contains a Ca-Al-B intermetallic compound phase selected from the group consisting of AI2CaB5 phase and compound phases derived from Al2CaB5 phase with substitution of some atoms by Zn and Mg, and wherein the Ca-Al-B intermetallic compound phase contains B at a concentration of not less than 40% by atom”.
Honda is silent on the addition of B. Komatsu teaches a hot-dip Zn-Al-Mg plating layer for steel sheets enabling a good surface appearance and exhibiting a metallic structure ([0014]-[0015]). Komatsu further teaches the addition of 0.001-0.045 wt.% B to the plating layer composition ([0027]) for good surface appearance by inhibiting the generation of Zn11Mg2 ([0011]). The 0.001-0.045 wt.% B teachings of Komatsu are within the claimed range of B. 
 It would be obvious for one of ordinary skill in the art at the date of filing to have modified the plating layer of Honda with the B teachings of Komatsu to have improved the surface appearance by inhibiting the generation of Zn11Mg2. 
With regards to the limitation of the Ca-Al-B intermetallic compound and the B concentration therein, modified Honda appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches several methods for plating processes which produce the desired phase structures, in particular, method A plates at 420 °C or higher for less than 5 seconds ([0341]). 

The “the Zn-Al-Mg alloy layer contains a Ca-Al-B intermetallic compound phase selected from the group consisting of AI2CaB5 phase and compound phases derived from Al2CaB5 phase with substitution of some atoms by Zn and Mg, and wherein the Ca-Al-B intermetallic compound phase contains B at a concentration of not less than 40% by atom” would have naturally flowed from modified Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Allowable Subject Matter
Claims 3, 9, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the closest prior arts are all deficient in one manner or another. 
Komatsu teaches alloys with a range of Mg below that of the instant claims and also lacks Ca. 
Honda teaches an Al range below the instant claimed range. 

Nose et al. (US-20090053555-A1) has broadly overlapping ranges, however Nose et al. lacks Si and Ca, and the method of producing does not overlap that of the instant application. Thusly, the area fraction structures of the cross-section of the Zn-Al-Mg alloy layer of instant claim 1 would not naturally flow from the method of Nose et al.
Regarding claims 9, 12, 14 and 18, these claims are dependent on claim 3 and would be allowable based on the allowable subject matter of claim 3. 

Response to Arguments
Applicant’s arguments filed on 12/15/2021 have been considered and given appropriate weight. The responses to the arguments are separate into the following four sections. 

Applicant’s arguments with regard to 112(b) rejections for the use of the term “phase”:
The use of “phase” was not the issue. The indefinite issue was due to the combination of “phase” with modifiers like “Mg2Si phase”, “Ca2Si phase”, “CaSi phase”, “Ca-Zn-Al intermetallic compound phase”, and “Ca-Zn-Al-Si intermetallic compound phase”. Therefore the argument of the way “phase” is understood by its usage in US 2004/0258949 and US 2006/0073355 is not commensurate in scope with what is claimed. 
However, as indicated in the arguments (pg. 18-19) and with referenced text from the instant disclosure; the use of “phase” appears to be for specific compounds and not a general 
The 112(b) rejections for indefiniteness are withdrawn. 

Argument 1, specific examples of Honda vs broad teachings: 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Applicant is directed to MPEP §2123 (I). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  Applicant is directed to MPEP §2123 (II).   
	In this case the specific plating layer examples in tables 1-3 of Honda do not constitute a teaching away from a broader teachings of Honda ([0007]-[0008]).
Argument 2, Examiner's reasoning with regards to the limitation of “a Zn- Al-Mg alloy layer, wherein, in a cross-section of the Zn-Al-Mg alloy layer, an area fraction of MgZn2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%”:
The instant specification teaches several methods for plating processes which produce the desired phase structures. One particular processes is method A which plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%,” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Argument 3, substrate of the Zn-Al-MgZn2 ternary eutectic structure (referring to claims 9-12 of Honda):
While claims 9-12 of Honda do state that the Zn-Al-MgZn2 ternary eutectic structure is substrate, it does not necessarily follow that the area fraction of Zn-Al-MgZn2 ternary eutectic structure of the plating layer would necessarily exceed 5% by a considerable amount. Honda is silent on the percentage of the Zn-Al-MgZn2 ternary eutectic structure present.  From Honda this substrate of Zn-Al-MgZn2 ternary eutectic is present and encompass the positive portion of the claimed range. Furthermore, as stated above, the plating layer structure would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Argument 4, the formation method is different between the plating layer of the present invention and the plating layer of Honda:
From the instant specification there are six different plating processes A-F ([0341]-[0346]) for controlling the plating layer. There are two comparative materials 102A and 103A to the inventive  samples 1A through 101A produced with methods A-F in the tables of the instant specification ([0383]; Tables: 1-1-1, 1-1-2, 1-2-1, 1-2-2, 1-3-1, 1-3-2, 1-4-1, 1-4-2, 1-5-1, 1-5-2, 1-6-1, and 1-6-2 ). Method A used to make the plating layer ([0341]) overlaps the process of Honda ([0066]).
The instant specification teaches several methods for plating processes which produce the desired phase structures. One particular processes is method A which plates at 420 °C or higher for less than 5 seconds ([0341]). 
Honda teaches that the steel sheets where subjected to hot dip plating for three seconds at 400 to 600°C ([0066]) which overlaps the method of the instant specification. 
Therefore the “Zn- Al-Mg alloy layer, wherein, in a cross-section of the Zn-Al-Mg alloy layer, an area fraction of MgZn2 phase is from 45 to 75%, a total area fraction of MgZn2 and Al phases is not less than 70%, and an area fraction of Zn-Al-MgZn2 ternary eutectic structure is from 0 to 5%,” would have naturally flowed from Honda since the claimed the composition of the plating layer ([0007]-[0008]) meet the composition limitation; and plating temperature at duration ([0066]) overlaps that of the instant method ([0341]). The same steel plating composition as claimed used for substantially similar steel sheet plating processing would be reasonably expected to have had the claimed features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734